DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/12/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, Taiwan Office action issued August 9, 2017 is not in English.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0029] of present specification) in an amount of 10-40% by weight and a comonomer , does not reasonably provide enablement for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount, any type of a comonomer in any amount, and any type of nanoparticle in any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-11 can be used as claimed and whether claims 1-11  meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3, 8-11, and 13-21, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-11 read on any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount, any type of a comonomer in any amount, and any type of nanoparticle in any amount while the specification discloses an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-
	(b) There is no direction or guidance presented for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount, any type of a comonomer in any amount, and any type of nanoparticle in any amount. 
	(c) There is an absence of working examples concerning any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount, any type of a comonomer in any amount, and any type of nanoparticle in any amount. 
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as obvious over Iwaya et al. (US 2015/0367602) in view of Lee et al (US 2014/0162044).
Regarding claims 1, 2 and 3, Iwaya et al. teaches an adhesive film (See Abstract) formed of an adhesive composition comprising a copolymer of a monomer mixture comprising a hydroxyl group- containing mono(meth)acrylate (paragraphs [0060] and [0065]-[0066]) and a comonomer (paragraphs [0060]-[0063]). Iwaya et al. further discloses 1 to 40 mass % of a hydroxyl group- containing mono(meth)acrylate (paragraph [0067]) which encompasses the claimed range of 10 wt% to about 40 wt% of a hydroxyl group- containing mono(meth)acrylate and 60 to 98 mass % comonomer (paragraph [0064]) which encompasses the range of about 60 wt% to 85 wt% of a comonomer used in the present invention. 
Iwaya et al. fails to teach nanoparticles.
However, Lee et al. teaches an adhesive film formed of an adhesive composition (See Abstract) comprising a copolymer of a monomer mixture comprising a hydroxyl group-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nanoparticles in Iwaya et al. in order to impact external impact absorption such as heat (Lee et al., paragraph [0031]).
Given that Iwaya et al. in view of Lee et al. teach adhesive film comprising materials and structure identical to those presently claimed, as well as amounts that are identical to those used in the present invention, the adhesive film of Iwaya et al. in view of Lee et al. would inherently have the creep and storage modulus values as presently claimed, absent evidence to the contrary. 
Regarding claim 4, given that Iwaya et al. in view of Lee et al. teach adhesive film comprising materials and structure identical to those presently claimed, as well as amounts that are identical to those used in the present invention, the adhesive film of Iwaya et al. in view of 
Regarding claim 5, given that Iwaya et al. in view of Lee et al. teach adhesive film comprising materials and structure identical to those presently claimed, as well as amounts that are identical to those used in the present invention, the adhesive film of Iwaya et al. in view of Lee et al. would inherently have the T-peel strength values as presently claimed, absent evidence to the contrary. 
Regarding claims 6, 7, and 8, given that Iwaya et al. in view of Lee et al. teach adhesive film comprising materials and structure identical to those presently claimed, as well as amounts that are identical to those used in the present invention, the adhesive film of Iwaya et al. in view of Lee et al. would inherently have the storage modulus values, including ratio of storage modulus and difference of storage modulus, as presently claimed, absent evidence to the contrary. Further, it is noted that Iwaya et al. discloses wherein the adhesive film has a storage modulus of 1 kPa to 5000 kPa at 23 oC (1x103 to 5x106 Pa, paragraph [0119]).
Regarding claim 9, given that Iwaya et al. in view of Lee et al. teach adhesive film comprising materials and structure identical to those presently claimed, as well as amounts that are identical to those used in the present invention, the adhesive film of Iwaya et al. in view of Lee et al. would inherently have the glass transition temperature as presently claimed, absent evidence to the contrary. 
Regarding claim 10, given that Iwaya et al. in view of Lee et al. teach adhesive film comprising materials and structure identical to those presently claimed, as well as amounts that are identical to those used in the present invention, the adhesive film of Iwaya et al. in view of 
Regarding claim 11, Iwaya et al. teaches a display member comprising: an optical film; and the adhesive film according to claim 1 attached to one or both surfaces of the optical film (paragraphs [0002], [0013], and [0144]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, and 10-18 of copending Application No. 14/976,408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1-3, 5-6, and 9-10, claims 1, 3, 5, 7, 11, and 14-15 of the copending claims are substantially identical, aside from the present claim reciting a creep value. However, given that the copending claims recite adhesive film comprising materials and structure identical to those presently claimed, as well as identical amounts, the adhesive film of the copending claims would inherently have the creep values as presently claimed, absent evidence to the contrary. 
Regarding limitations recited in the copending claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-21 of copending Application No. 14/973,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1-3, 6 and 9-11, claims 1-3, 8, 11, 13-16, and 19 of the copending claims are substantially identical, aside from the present claim reciting an amount of hydroxyl group-containing (meth)acrylate and a creep value. 
Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to page 13, paragraph [0066] of 14/973,312 that discloses hydroxyl group-containing (meth)acrylate in an amount of about 5% by weight to about 40% by weight in order to exhibit low haze and excellent adhesion. Therefore, it would have been obvious to use hydroxyl group-containing (meth)acrylate in an amount as presently claimed in 14/973,312.
Given that the copending claims recite adhesive film comprising materials and structure identical to those presently claimed, as well as identical amounts, the adhesive film of the copending claims would inherently have the creep value as presently claimed, absent evidence to the contrary.
Regarding limitations recited in the copending claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 20-25, and 27-34 of copending Application No. 16/942,678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1-3 and 9-11, claims 2, 25, 28, and 32-33 of the copending claims are substantially identical, aside from the present claim reciting a creep and storage modulus values. However, given that the copending claims recite adhesive film comprising materials and structure identical to those presently claimed, as well as identical amounts, the adhesive film of the copending claims would inherently have the creep and storage modulus values as presently claimed, absent evidence to the contrary. 
With respect to T-peel strength, given that the copending claims recite adhesive film comprising materials and structure identical to those presently claimed, as well as identical 
Regarding limitations recited in the copending claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787